351 S.W.3d 235 (2011)
LAWRENCE O'NEAL, Appellant,
v.
ARIEL PREMIUM SUPPLY, INC. and Division Of Employment Security, Respondents.
No. ED 96320.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
Lawrence O'Neal, St. Louis, MO, pro se.
James M. Paul, Clayton, MO, Ninion S. Riley, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Lawrence O'Neal ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") disqualifying Claimant from unemployment benefits. Claimant asserts the Commission erred in finding he was discharged *236 for misconduct connected with his work for violating a policy of Employer.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).